


110 HR 6998 IH: Veterans Mental Health Training for First Responders and

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6998
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Mahoney of
			 Florida introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program to provide education and training to emergency response
		  providers and community leaders relating to the mental health of veterans of
		  Operation Iraqi Freedom and Operation Enduring Freedom, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mental Health Training for First Responders and
			 Community Leaders Act of 2008.
		2.Pilot program on
			 education and training of emergency response providers on mental health issues
			 of veterans of Operation Iraqi Freedom and Operation Enduring Freedom
			(a)Pilot
			 programThe Secretary of
			 Veterans Affairs shall carry out a three-year pilot program under which the
			 Secretary shall provide education and training about covered mental health
			 conditions to emergency response providers and community leaders.
			(b)Location of
			 pilot programThe Secretary shall carry out the pilot program
			 under this section in Veterans Integrated Service Networks selected by the
			 Secretary.
			(c)DefinitionsFor
			 purposes of this Act:
				(1)The term covered mental health
			 conditions means post-traumatic stress disorder, depression, traumatic
			 brain injury, and other mental health conditions identified by the Secretary as
			 being related to deployment in support of Operation Iraqi Freedom and Operation
			 Enduring Freedom.
				(2)The term emergency response
			 providers means emergency public safety, fire, law enforcement,
			 emergency response, and emergency medical providers.
				(3)The term community leaders
			 means judges, elected officials, officers of local veterans organizations, and
			 other individuals identified by the Secretary.
				(d)Reports to
			 CongressNot later than 90 days after the last day of the pilot
			 program under subsection (a), the Secretary shall submit to Congress a report
			 on the pilot program. Such report shall include—
				(1)the locations in which the Secretary
			 carries out the pilot program;
				(2)the number of
			 individuals who participate in the program;
				(3)the types of
			 activities carried out under the program;
				(4)an assessment of
			 the effectiveness of the program; and
				(5)the
			 recommendations of the Secretary with respect to the extension or expansion of
			 the program.
				
